196 P.3d 140 (2008)
STATE of Washington, Respondent,
v.
Robert Richard RUDNER, Jr., Petitioner.
No. 81431-7.
Supreme Court of Washington.
November 5, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its November 5, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitions for Review are denied. The Respondent's request for review raised in the answer is also denied.
/s/ Gerry L. Alexander
Chief Justice
*141